Citation Nr: 0000219	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-13 713A	)	DATE
	)
	)


THE ISSUE

Whether the Board's decision in March 1980 denying service 
connection for a low back disorder was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1971.

A July 1995 rating action determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a low back disorder.  
In the informal hearing presentation dated in September 1998, 
the veteran's representative raised the issue of clear and 
unmistakable error in the March 1980 Board of Veterans' 
Appeals (Board) decision that originally denied service 
connection.  The Board notes that Public Law No. 105-111, 111 
Stat. 2271 (1997), created a new section 7111 in title 38 of 
the United States Code, giving the Board authority to revise 
prior Board decisions on the grounds of clear and 
unmistakable error.  The Secretary of Veterans Affairs has 
issued regulations implementing this statutory authority.  
See 64 Fed. Reg. 2,134 (Jan. 13, 1999) (to be codified at 38 
C.F.R. § 20.609 (c)(4) and Part 20, Subpart O); 64 Fed. Reg. 
7,090 (Feb. 12, 1999) (to be codified at 38 C.F.R. § 20.1405 
(a)).  The issue regarding whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a low back disorder will be reviewed in a separate 
decision.  


FINDING OF FACT

The March 1980 Board decision, which denied service 
connection for a low back disability, represented a 
reasonable application of the known facts to the law then in 
existence.


CONCLUSION OF LAW

The March 1980 Board decision was not clearly and 
unmistakably erroneous in denying service connection for a 
low back disability.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1400 et. seq. (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the Board committed clear and 
unmistakable error in a March 1980 decision denying service 
connection for a low back disorder.  The veteran's 
representative points out that the veteran received treatment 
for the low back on several occasions over a 2-year period.  
He maintains that the Board's 1980 conclusion that the 
veteran low back disability was not shown to be chronic 
during service is erroneous.  He claims that an inservice 
diagnosis of chronic lumbosacral strain clearly shows that 
the veteran had a chronic low back disability during service.  
Therefore, the Board's determination to the contrary 
constitutes clear and unmistakable error.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1999).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).

Examples of situations that are not clear and unmistakable 
error include: (1) A new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision; (2) The 
Secretary's failure to fulfill the duty to assist; (3) A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(1999).

The evidence before the Board in 1980 included the veteran's 
service medical records and outpatient records from the 
veteran's place of employment.  

The veteran's service medical records show that in February 
1968, the veteran complained of a sudden onset of back pain 
while sitting down.  The reported symptoms and history led 
the examiner to consider renal stones.  The veteran underwent 
diagnostic testing which came back negative.  He was given 
medication for back sprain.  In April 1968, he reported that 
he had not had any episodes of severe pain.  He reported two 
episodes of mild flank pain that lasted a half of minute.  
The diagnosis was back pain etiology unknown.  On follow-up 
examination, it was noted that there was no tenderness, 
deformity or limitation of motion.  The diagnostic impression 
was mild muscle spasm.

In March 1969, mild lumbar muscle spasm was reported.  In May 
1969, there was tenderness over the L-3, L-4, and L-5 
vertebrae with muscle spasm.  X-rays were normal.  The 
clinical impression was chronic lumbosacral strain.  In June 
1969, the veteran reported that he injured his back while 
lifting lockers.  On examination, there was no point 
tenderness or muscle strain.  Straight leg raising was 
considered negative.  The clinical impression was lumbosacral 
strain.  He was treated with heat, Darvon, and back 
exercises.  Later that month, he also complained of back 
pain.  There were no abnormal findings and the clinical 
impression was congestive prostatitis.  

In August 1969, the veteran was put on profile.  He also 
started physical therapy for low back pain.  He received 
moist heat treatment and was schooled in William's exercises.  
During that month, it was noted that there was no orthopedic 
disease found.  In September 1969, the veteran continued his 
back complaints and was referred for orthopedic consultation.  
On examination, there was tenderness over the lumbosacral and 
right sacroiliac joints when pressure was applied.  He had 
full range of motion of the lumbar spine and the Patrick's 
test, as well as straight leg raising, was negative.  X-rays 
were normal.  The clinical impression was postural strain.  
William's exercises were recommended.  

In May 1970, the veteran reported that he injured his back 
when he lifted a box.  He indicated that heard something pop.  
Examination revealed mild tenderness in the upper lumbar and 
lower dorsal paraspinous muscles.  He was treated with heat 
and a muscle relaxant.  At his September 1971 separation 
examination, the veteran reported his history of low back 
muscle spasm; however, no abnormal physical findings or 
defects regarding the back were noted.  

The post service medical records from the veteran's employer 
show that in January 1977, he complained of low back pain.  
He indicated that he was loading boxes and lifting one 
hundred-pound objects.  The diagnosis was myoligamentous 
strain.  He was prescribed muscle relaxant and pain reliever.  
The next month, it was noted that he had pain around the L-3 
vertebra.  In April 1978, he reported that he had thoracic 
and lumbar pain.  He indicated that the pain started after 
lifting oxygen bottles.  It was noted that a January 1977 
X-ray revealed questionable L5-S1 narrowing.  The impression 
was thoracic strain.  In March 1979, the veteran reported 
that his back began to hurt that morning while lifting boxes.  
On examination, muscle spasm was noted.  The diagnosis was 
facet strain and muscle spasm.  

The veteran underwent VA examination in June 1979.  The 
veteran reported his medical history and then current 
complaints.  There were no abnormalities reported on 
examination.  The diagnosis was lumbosacral strain with 
exaggeration of complaints and psychological overlay with 
conversion reaction.     

In March 1980, the Board denied the veteran's claim for 
service connection for a low back disorder.  The Board 
stated, in part, that:

No abnormalities were found on separation 
examination.  Since service the veteran 
has been treated at his place of 
unemployment for three on-the-job 
injuries in 1977, 1978 and 1979, each of 
which involved lifting of heavy objects.  
Lumbosacral strain with psychological 
overlay was diagnosed by the Veterans 
Administration in June 1979.  Both during 
and after service, the veteran's 
complaints have been out of proportion to 
the objective physical findings.  On the 
basis of the objective  findings recorded 
in service medical records, this Board is 
unable  to conclude that a chronic low 
back disorder of an organic nature was 
present.  It appears furthermore that the 
lumbosacral strain diagnosed by the 
Veterans Administration in 1979 is 
largely the result of three postservice 
injuries.  Accordingly, the evidence does 
not in our judgment support the granting 
of service connection for a low back 
disorder.    

Under the law in effect in March 1980, service connection may 
be granted for a disease or injury resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C. § 310.  Additionally, for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1980).

Having considered the evidence and the relevant laws, the 
Board finds that the March 1980 Board decision did not 
contain CUE.  The veteran's representative argues that the 
veteran was treated several times during service.  
Furthermore, on at least one examination, the disability was 
referred to as "chronic."  

On the question of whether a chronic back disorder was 
incurred in service, the Board notes that the evidence of 
record in 1980 included various service medical records 
showing treatment for backaches.  However, this evidence, in 
and of itself, is not sufficient to establish inservice 
chronicity.  According to the service medical records, a 
number of diagnoses were considered as the cause of the 
veteran's recurrent backache.  Further, the separation 
examination failed to show the existence of a chronic 
disorder for the cause of the veteran's in-service backache, 
and, therefore, failed to establish the incurrence of any 
disease entity suspected as the cause of the in-service back 
problems.  As noted above the law in effect at that time 
required that for the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  In other words, an isolated diagnosis including 
the word "chronic" does not necessarily establish chronicity.  
While the veteran had repeat treatment for backache, and was 
placed on profile for same, flare-ups in service do not 
necessarily establish inservice chronicity of the underlying 
condition.  See 38 C.F.R. § 3.303(b) (1980).  

This is bolstered by the fact that the evidence then of 
record indicated an absence of continuity of treatment for a 
back problem.  As noted above, there was no evidence of post 
service back treatment until 1977, over five years after 
service discharge.  Moreover, the treatment accorded to the 
veteran at that time was due to a non-service related 
industrial accident that occurred when lifting 100-pound 
objects.  The Board decision was also consistent with the 
regulations then in effect.  Specifically, continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  See 
38 C.F.R. § 3.303(b) (1980).  Thus, there was a basis in the 
record for the Board's conclusion that a chronic low back 
disorder had not been incurred during military service.  The 
Board finds that it is reasonable to conclude that there was 
no incurrence of a chronic disability.  This being so, the 
denial of service connection cannot be said to have involved 
undebatable error.

Still further, the basic argument advanced concerning CUE has 
much to do with the weight given to the evidence, in 
particular, the notation of chronic lumbosacral strain, at 
the time of the May 1969 examination.  As noted above, a 
disagreement with how the facts were weighed or evaluated 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3) (1999).  
The Board finds that the Board's decision denying service 
connection for the low back disorder represented proper 
application of the facts then before the Board and to the law 
then in existence. 

ORDER

The claim that CUE existed in the March 1980 Board decision 
that denied service connection for a low back disorder is 
denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 


